Citation Nr: 0845160	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  03-05 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a lung disorder, 
claimed as residuals of cold weather exposure, to include 
emphysema.  


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 

INTRODUCTION

The veteran had active service from October 1953 to June 
1957.          

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in June 1998 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

This matter was remanded by the Board for evidentiary 
development in September 2000, August 2002, and February 
2004.  Then, in August 2005, the Board denied the veteran's 
claim, which the veteran appealed.  In an October 2006 order, 
the U.S. Court of Appeals for Veterans Claims (Court) 
remanded this matter to the Board pursuant to an October 2007 
joint motion for remand.  In this motion, additional 
development was sought related to the veteran's service 
medical records.  Accordingly, in January 2008, the Board 
remanded this matter for additional development.  


FINDING OF FACT

The veteran's lung disorder is not related to active service.


CONCLUSION OF LAW

The veteran's lung disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1111 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306 (2008); VAOPGCPREC 2-93 (June 
1993), VAOPGCPREC 19-97 (May 13, 1997); VAOPGCPREC 3-03 (July 
16, 2003).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims entitlement to service connection for a 
pulmonary disorder.  In the interest of clarity, the Board 
will initially discuss whether this claim has been properly 
developed for appellate purposes.  The Board will then 
address the merits of the claim, providing relevant VA law 
and regulations, the relevant facts, and an analysis of its 
decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA provided notification letters to the veteran in July 2001 
and March 2004.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  
In these letters, VA informed the veteran of the evidence 
needed to substantiate his claim.  VA advised the veteran of 
the respective duties of the VA and of the veteran in 
obtaining evidence needed to substantiate his claim.  And VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 
23353 (the requirement of requesting that the claimant 
provide any evidence in his/her possession that pertains to 
the claim was eliminated by the Secretary [effective May 30, 
2008] during the course of this appeal, and this change 
eliminates the fourth element of notice as required under 
Pelegrini).  

The Board notes deficiencies with VCAA notification, however.  
VA did not notify the veteran regarding disability ratings 
and effective dates for the award of VA benefits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2007).  And 
VA did not notify the veteran prior to the initial 
adjudication of his claim in June 1998.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must 
be provided to a claimant before the initial unfavorable RO 
decision).  

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of this incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  As the decision below will detail, the 
veteran's claim for service connection will be denied.  So no 
effective date or rating will be assigned here.  Moreover, 
following full notice, VA readjudicated the veteran's claim 
in several Supplemental Statements of the Case of record, to 
include the most recent dated in October 2008.  See Mayfield, 
444 F.3d 1328.  As such, incomplete and untimely notice is 
nonprejudicial error in this matter.  

The VA must also make reasonable efforts to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The VCAA provides that the assistance provided by the 
Secretary shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary, as further defined by statute, to make 
a decision on the claim.  38 U.S.C.A. § 5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied.  VA afforded the veteran the opportunity to 
appear before one or more hearings to voice his contentions.  
And VA provided the veteran with compensation examinations 
for his claim.  

The Board notes that, despite VA's efforts, the veteran's 
service medical records are not of record.  Though the record 
contains the veteran's separation report of medical 
examination, the record contains no medical records 
reflecting treatment during active service.  Pursuant to the 
Court's October 2006 order remanding this matter to the 
Board, the Board, in January 2008, directed the RO to again 
attempt to retrieve service medical records relevant to the 
appeal. 

In response, the RO sought from the National Personnel 
Records Center (NPRC) records pertaining to the veteran's 
service.  In February and September 2008, the NPRC responded 
that the veteran's record is "fire related" and that the 
veteran's records were not obtainable.  The Board notes 
moreover that the RO attempted to retrieve record from 
hospital at which the veteran was reportedly treated.  Again, 
the RO received negative responses.  

In assessing this matter, the Board considered the heightened 
obligation to consider carefully the benefit of the doubt 
rule in matters where records are apparently destroyed while 
in the possession of the government.  O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991).  But the Board has concluded that 
the absence of service medical records in this matter is 
nonprejudicial - the Board concedes the veteran's claim that 
he experienced an in-service cold injury to his neck.  In 
fact, this is clearly indicated in the separation report of 
medical examination of record.  Indeed, in the decision 
below, VA and the veteran are in agreement that the veteran 
has a current lung disorder, and that he experienced cold 
injury during service.  The disagreement in this matter 
surrounds the issue of medical nexus between the in-service 
injury and the current lung disorder.  

As such, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claim here.  




II.  The Service Connection Claim for a Lung Disorder

The veteran claims that cold weather exposure he experienced 
during active duty caused a current pulmonary disorder.  In 
the June 1998 rating decision on appeal, the RO denied the 
veteran's claim.    

In this decision, the Board will address the veteran's claim 
by providing background information, relevant law and 
regulation, an analysis, and a decision.  

In its analysis, the Board will address the veteran's claim 
in three sections.  First, the Board will address whether, as 
the veteran originally contended, in-service cold weather 
injury relates to his current lung disorder.  As tobacco 
addiction has been implicated by the facts of this case, the 
Board will then address whether the veteran's in-service 
tobacco use forms the basis for a service connection grant 
for a lung disorder.  And then, because the record 
demonstrates that the veteran had a tobacco addiction prior 
to his entry onto active service, the Board will address 
whether active service (i.e., smoking while on active duty) 
aggravated the veteran's pre-service tobacco addiction.  

	Background 

Private and VA medical evidence shows that the veteran 
currently has a lung disorder.  In his November 1997 claim 
for service connection, the veteran claimed that he developed 
this disorder as a result of his exposure to cold weather 
during active duty, and injury incurred therefrom.  He also 
stated that he began experiencing shortness of breath while 
on active duty.    

As noted, the RO has been unable to obtain the veteran's 
service medical records.  The RO did retrieve and include in 
the record a copy of the veteran's separation medical 
examination report.  In relevant part, the report noted the 
veteran's lungs as normal, but stated "[f]requent colds ... 
[f]rozen neck ... after standing watch for 4 hours, 
hospitalized 14 days, difficulty swallowing since.  Neck 
trouble, diagnosis unknown, caused by cold weather, 1955[.]"    

A private medical opinion, submitted by the veteran's 
physician in April 1996, stated that the veteran's lung 
disorder "may be related to extreme cold exposure."    

VA Compensation Examination reports dated in July 2001, 
December 2002, September 2004, and September 2008 conclude 
differently.  Each attributes the veteran's lung disorder to 
cigarette smoking.  The September 2004 examiner (who also 
rendered the September 2008 report) concluded, moreover, 
that, based on the evidence, it was more likely than not that 
the veteran's nicotine addiction existed prior to his 
entrance onto active duty.  

The evidence of record indicates that at 16 years of age, 
four years prior to entering service at age 20, the veteran 
smoked one package of cigarettes per day.  The record 
indicates that this one package per day usage continued 
throughout the veteran's time in service between 1953 and 
1957.  The record indicates that the veteran continued 
smoking after service until sometime in the late 1980s or 
early 1990s.       

Following review of the record in March 2005, the Board 
referred the veteran's claim to the Veterans Health 
Administration (VHA) for a specialist opinion.  The Board 
asked that a specialist comment on whether the veteran's pre-
service smoking addiction was aggravated by his service 
(i.e., by his smoking while in service).  In response, the 
specialist stated that, as the veteran maintained a one 
package per day addiction prior to service and during 
service, it was his opinion that the veteran's addiction did 
not worsen during service and therefore was not aggravated by 
service.  The specialist also observed that the veteran has 
asthma, which, in his opinion, would explain the veteran's 
shortness of breath in cold weather while in service.  

	Direct Service Connection 

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2008).  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154 
(2002); 38 C.F.R. § 3.303(a) (2008).

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

The Board finds that the record demonstrates that the veteran 
has a current lung disorder, and that, while in service, he 
incurred a cold weather injury to his neck.  Private and VA 
medical records note the veteran's emphysema and chronic 
obstructive pulmonary disease (COPD).  And the separation 
medical examination report, along with the lay statements 
received in June 1998 from the veteran's sisters, 
demonstrates that the veteran incurred a cold-weather injury 
in service.  As such, the Board finds the first and second 
elements of Pond satisfied here.  Pond, 12 Vet. App. at 346.  

As to the third element of Pond, however, the Board finds 
differently.  The three VA examiners who rendered opinions in 
this case - each reviewed the entire record - stated that the 
veteran's lung disorder was caused by the veteran's cigarette 
smoking.  And their opinions are supported by evidence 
elicited in their own examinations, and by private medical 
records reflecting the veteran's private medical treatment in 
the 1980s and 1990s.  The VA medical reports show that the 
veteran smoked for approximately 40 years.  And the private 
medical records show that the veteran's lung disorder did not 
manifest until the late 1980s, or approximately 30 years 
after separation from service.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (the passage of many years 
between discharge from active service and the medical 
documentation of a claimed disability is evidence against a 
claim of service connection).  In fact, a July 1984 private 
medical record, addressing treatment for a wasp sting, 
reports that the veteran's "only regular medication is an 
occasional antihistamine."  And a February 1986 private 
medical record notes "[n]o prior history of shortness of 
breath or wheezing."  But in that record, and in subsequent 
private medical records, the veteran's problems with 
emphysema, chronic obstructive pulmonary disease (COPD), 
bronchitis, sinusitis, and asthma are addressed.    

The Board notes that the record contains a supportive letter 
from the veteran's private physician.  The physician stated 
that the veteran's lung disorder "may be" related to his 
cold weather exposure in service.  The Board finds this 
opinion of limited probative value, however.  The opinion 
lacks a factual predicate and detailed reasoning to support 
its conclusion.  The record indicates that, unlike the VA 
examiners, the private physician did not review the claims 
file - in fact, the opinion was rendered in April 1996, prior 
to the veteran's claim in November 1997.  See Bloom v. West, 
12 Vet. App. 185, 187 (1999) (supporting clinical data or 
other rationale should accompany medical opinion).  And the 
comments themselves do not address probability.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The examiner 
addresses what "may be" the case in this matter, and 
thereby addresses mere possibility rather than probability.  
See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The Board 
therefore finds the letter of limited probative value in this 
matter.  See Evans v. West, 12 Vet. App. 22, 30 (1998) (the 
Board must account for the evidence it finds persuasive or 
unpersuasive).    

Given the quality of the VA medical opinions, and the 
underlying medical evidence of record, the Board finds that 
the evidence of record fails to support the third element of 
Pond.  Pond, 12 Vet. App. at 346.  As such, the record fails 
to support the veteran's claim that his in-service cold-
weather injury relates to his current lung disorder.  

	Tobacco Addiction 

The Board's inquiry must continue, however.  As each of the 
VA examiner's attributed the veteran's lung disorder to 
cigarette smoking, and as it is clear that the veteran smoked 
while in service, the Board now addresses whether the veteran 
is entitled to service connection for his current disorder 
based on his in-service smoking and tobacco addiction.  

The answer would be a definitive no if the veteran had filed 
his claim after July 9, 1998.  As a result of legislation 
that became effective on that date, the VA is prohibited by 
statute from granting service connection for death or 
disability on the basis that such death or disability 
resulted from an injury or disease attributable to the use of 
tobacco products during military service.  38 U.S.C.A. § 
1103.  See Kane v. Principi, 17 Vet. App 97, 101 (2003).  
However, since the veteran's November 1997 claim was received 
before the effective date of the statutory change, the claim 
is entitled to consideration under the law in effect before 
July 9, 1998.  The law in effect before July 9, 1998 is found 
in precedent opinions of the VA General Counsel.  In 
VAOPGCPREC 2-93, it was held that direct service connection 
for a tobacco-related disability could be established where 
the evidence demonstrated that an underlying disease or 
injury was caused by tobacco use during service.  VAOPGCPREC 
19-97 expanded on this opinion, stating that service 
connection could be awarded on a secondary basis based on 
tobacco use after military service if it was shown that 
nicotine addiction arose during service and was the proximate 
cause of the disability or death.  See 38 C.F.R. § 3.310.  
The opinion set forth a two-pronged sequential analysis for 
determining whether secondary service connection was 
warranted: (1) The veteran must have acquired a chemical 
dependence on nicotine during service; and (2) the nicotine 
dependence must have been the proximate cause of the present 
disability.  VAOPGCPREC 19-97.

After a thorough analysis of the record, the Board finds that 
direct or secondary service connection is not warranted here.  
See 38 C.F.R. §§ 3.303, 3.310.  This is because the evidence 
shows that the veteran incurred his nicotine disorder before 
entering service.  The record shows that the veteran smoked 
one package of cigarettes per day for approximately four 
years prior to his entry onto active duty at the age of 20.  
The record also shows that the veteran continued smoking the 
same amount in service, and after separation in 1957.  After 
review of the record, the September 2004 VA examiner 
concluded that the veteran "had a nicotine addiction prior 
to his entering the military service."  Given these facts, 
the Board finds that the veteran had a preexisting disease 
prior to entry onto active service, which led to his current 
lung disorder.  As such, the avenues to recovery delineated 
in the two VA General Counsel opinions are not available to 
him.  38 U.S.C.A. § 1110; VAOPGCPREC 2-93; VAOPGCPREC 19-97.  

	Aggravation of Pre-Service Tobacco Addiction 

As the Board finds that the veteran's tobacco addiction 
preexisted service, the Board must now address whether active 
service aggravated the veteran's pre-service disorder.  

Under 38 U.S.C.A. § 1153 and 38 C.F.R. § 3.306, service 
connection may be established based on in-service aggravation 
of a preexisting disease.  Every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of the examination, acceptance, 
and enrollment, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111.

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003); see Cotant v. Principi, 17 Vet. App. 117, 131 
(2003) (holding that the clear and unmistakable evidence 
standard in 38 C.F.R. § 3.306(b) is "onerous" and requires an 
"undebatable" result).  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-03.  

The record lacks evidence showing that the veteran's entrance 
examination noted that the veteran had a nicotine addiction.  
For purposes of this part of the Board's analysis, the 
veteran must therefore be presumed to have been sound upon 
entrance into service - that is, the Board must presume he 
did not have a nicotine addiction prior to service.  This 
presumption will be rebutted only if the evidence of pre-
service addiction and smoking already noted shows clearly and 
unmistakably that, first, the addiction preexisted service 
and, second, the addiction was not aggravated during service.        

As to the first issue - the Board finds the veteran's 
admission to four years of heavy and chronic pre-service 
smoking, and the VA physician's conclusions of pre-service 
addiction, constitute clear and unmistakable evidence of a 
pre-service tobacco addiction.  VAOPGCPREC 3-03.  

As to the second issue - i.e., whether clear and unmistakable 
evidence shows that the veteran's pre-service tobacco 
addiction was not aggravated by service - the Board finds 
likewise.  VAOPGCPREC 3-03.  The evidence of record shows 
that smoking in service did not aggravate, worsen, or 
increase in severity the veteran's tobacco addiction.  The 
veteran smoked one package of cigarettes per day for the four 
years before he entered service (from age 16 to age 20).  The 
veteran smoked the same amount of cigarettes per day during 
service.  The veteran's separation physical examination notes 
several complaints, but reports his lungs as normal.  The 
onset of the veteran's disorders began nearly 30 years after 
separation from service.  See Maxson, supra.  And based on a 
review of the record, the VHA specialist opined that the 
veteran's nicotine addiction did not increase in severity 
during service, and was not aggravated by service.  The Board 
finds this evidence clear and unmistakable evidence that the 
veteran's pre-service nicotine addiction was not aggravated 
by his active service.  

Finally, the Board will again address the issue of missing 
service medical records that may have been destroyed by fire.  
In such cases as this, the Board has a heightened obligation 
to consider carefully the benefit of the doubt rule.  See 
O'Hare, supra.  In deliberating on this matter, the Board has 
done so.  Nevertheless, with the evidence of pre-service 
smoking, and the strength of medical evidence against the 
veteran's claim, the Board finds the benefit of the doubt 
rule inapplicable here, even under the relaxed standard of 
O'Hare.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

The Board has closely reviewed and considered the veteran's 
statements, and those of his sisters and spouse.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the lay 
statements alone are insufficient to prove the veteran's 
claim.  Ultimately, a lay statement, however sincerely 
communicated, cannot form a factual basis for granting a 
claim requiring medical determinations.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  


ORDER

Entitlement to service connection for a lung disorder, 
claimed as residuals of cold weather exposure, to include 
emphysema, is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


